Citation Nr: 1044644	
Decision Date: 11/30/10    Archive Date: 12/03/10	

DOCKET NO.  08-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable disability evaluation for 
bilateral hearing loss disability.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from December 1964 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the VARO in 
Boston, Massachusetts, that, in pertinent part, granted service 
connection for hearing loss and assigned a noncompensable 
disability evaluation, effective December 26, 2006.  The Board 
notes that in that same rating decision, service connection for 
tinnitus was granted and a 10 percent disability was assigned.  

The issue is REMANDED to the RO by way of the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran should 
further action be required.  


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim under 
consideration.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist the 
Veteran in developing facts pertinent to a claim.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993),  

At the time of audiology examination by VA in June 2009, it was 
indicated the Veteran exhibited normal hearing in the right ear 
from 250 to 500 Hertz, mild sensorineural hearing loss from 750 
to 1,000 Hertz, moderate sensorineural hearing loss from 1,500 to 
2,000 Hertz, and moderately severe hearing sensorineural hearing 
loss from 3,000 to 4,000 Hertz with excellent speech recognition 
ability.  As for the left ear, hearing was reported as within 
normal limits at 250 Hertz, with mild sensorineural hearing loss 
from 500 to 1,000 Hertz, and moderately severe sensorineural 
hearing loss from 1,500 to 4,000 Hertz with excellent speech 
recognition ability.  

In a February 2010 statement and in  testimony at a travel board 
hearing before the undersigned in August 2010, the Veteran 
indicated that his hearing had worsened.  He stated that the 
hearing impairment adversely affected his job driving a limousine 
because he had difficulty hearing what passengers were saying to 
him.  He submitted the report of an audiological evaluation done 
in September 2009 by a private audiologist.  Testing at that time 
showed significantly more incapacitating impairment for the 
Veteran's hearing in both ears than reflected on the June 2009 
examination.  The examiner stated that the Veteran had severe to 
profound sensorineural hearing loss in both ears.  The Veteran 
asks that he be accorded a more current hearing examination by 
VA.  

In view of the foregoing, it is the Board's opinion that further 
development of the case is necessary.  The case is REMANDED for 
the following action:  

1.  The Veteran should be asked to report 
any treatment or evaluations for his 
hearing loss disability since 2009.  The 
necessary steps should be taken to obtain 
any records identified.  

2.  Then, the Veteran should be scheduled 
for an audiological examination by VA to 
determine the current nature and etiology 
of impairment attributable to his hearing 
loss disability.  The claims folder must be 
made available to the examiner in 
conjunction with the examination and the 
report must indicate whether the claims 
file was reviewed.  The examination should 
include a diagnosis based upon auditory 
threshold testing and in accordance with 
the provisions of 38 C.F.R. § 3.385 (2010).  
The examiner should provide an opinion as 
to the impact of any hearing loss indicated 
on the Veteran's ability to function, 
particularly in the workplace.  

3.  Thereafter, VA should review and 
readjudicate the claim.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, he should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this REMAND, 
the Board intimates no opinion as to the any final outcome 
warranted.  No action is required of the Veteran unless otherwise 
notified by VA.  However, he is placed on notice that pursuant to 
the provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate 
by not attending any requested VA examination will result in an 
adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).





